Case: 21-40493     Document: 00516402050         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 21, 2022
                                  No. 21-40493
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Mark A. Cantu,

                                                           Plaintiff—Appellant,

                                       versus

   Guerra & Moore Limited, L.L.P.; Carlos Guerra; J.
   Michael Moore,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:18-CV-161


   Before Stewart, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Mark Cantu, a disbarred attorney acting pro se, appeals the dismissal
   of his state court “bill of review” that the defendants removed to federal
   court under 28 U.S.C. § 1331 and 28 U.S.C. § 1334. Cantu’s bill of review,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40493      Document: 00516402050             Page: 2   Date Filed: 07/21/2022




                                      No. 21-40493


   his second amended bill of review, was one of his multiple attempts to
   challenge a foreclosure order that was entered by the federal district court
   and affirmed by this court in another case. Cantu contends on appeal that the
   district court lacked jurisdiction in this case.
          The defendants, Guerra & Moore (G&M) move to dismiss the appeal
   for lack of a timely notice of appeal. After a bench trial, the district court
   issued a decision in November of 2020 denying all relief and ordering that
   Cantu take nothing. That November decision ended the litigation on the
   merits and left nothing for the court to do but to execute the judgment. See
   Whitaker v. City of Houston, Tex., 963 F.2d 831, 833 (5th Cir. 1992). The
   court then denied Cantu’s motion for additional findings and conclusions
   under Federal Rule of Civil Procedure 52(b) on December 22, 2020. The
   district court did not enter a separate judgment until May 24, 2021. Cantu
   filed a notice of appeal 30 days after the May 24 judgment.
          We assume, favorably to Cantu, that the December 22 order began the
   time for appealing under Federal Rule of Appellate Procedure 4(a)(4)(A)(ii).
   The lack of a separate judgment means that the judgment was deemed to have
   been entered on May 21, 2021, because that was the “earlier of” the district
   court’s issuance of the May 24 judgment and the running of 150 days from
   the entry of the December 22 order under Rule 4(a)(7)(A)(ii) and Federal
   Rule of Civil Procedure 59(c)(2)(B). Cantu’s notice of appeal was thus due
   30 days thereafter, on Monday, June 21, 2021. Because the notice of appeal
   was filed on June 23, it was untimely, and we lack appellate jurisdiction. See
   Bowles v. Russell, 551 U.S. 205, 212 (2007); 28 U.S.C. § 2107.
          Cantu contends that the May 24 judgment started the appeal period
   because neither the November order nor the December 22 order disposed of
   a counterclaim for sanctions that G&M had raised in its state court answer.
   Cantu’s motion to take judicial notice of the state court answer is




                                           2
Case: 21-40493      Document: 00516402050          Page: 3   Date Filed: 07/21/2022




                                    No. 21-40493


   GRANTED. However, even if G&M were deemed to have raised a
   counterclaim in state court under Texas rules, any counterclaim was waived
   by not being included in the joint pretrial order in federal court, where the
   Federal Rules of Civil Procedure apply. See Elvis Presley Enterprises, Inc. v.
   Capece, 141 F.3d 188, 206 (5th Cir. 1998); Fed. R. Civ. P. 81(c)(1).
   Because the district court disposed of all the claims no later than December
   22, we also reject Cantu’s contention that the May 24 judgment was a sua
   sponte amendment of the deemed judgment under Federal Rule of Civil
   Procedure 59.     Cantu’s various other contentions regarding appellate
   jurisdiction lack merit.
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                         3